TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-03-00211-CR

                                      Susan Ann Torrez, Appellant

                                                     v.

                                     The State of Texas, Appellee


     FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
            NO. 02-826-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                               MEMORANDUM OPINION


                 Susan Ann Torrez filed a notice of appeal after the district court revoked her pretrial bond.

Assuming this was an appealable order (a question we do not decide), the issue is moot because Torrez has

since been convicted on her plea of guilty.

                 Appellant=s motion to dismiss this appeal is dismissed for noncompliance with rule 42.2(a).

Tex. R. App. P. 42.2(a). The appeal is dismissed as moot.




                                                  __________________________________________

                                                  Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed

Filed: May 8, 2003

Do Not Publish